DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a response to Applicant’s communication filed on 20 July 2022 that included amendments, which have been entered.  On 31 August 2022, Examiner proposed amendments to independent claims 1, 8, and 15.  Applicant, through attorney Vinay Malik (Reg. 59751) via telephone conference on 01 September 2022, verbally approved by way of Examiner’s amendment, amendments to claims 1, 8, and 15.  As a result claims 1 through 3, 5, 7 through 10, 13 through 16, 18, and 20 are allowable. 
Claims 1, 8, and 15 have been amended by Examiner’s amendment. 
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given verbally via telephone conference from Applicant’s representative Vinay Malik (Reg. 59751) on 01 September 2022. 
The application has been amended as follows:
Amendment to claims:
This listing of claims will replace all prior versions and listings of claims in the application. 
Listing of claims:
(Currently Amended) A system comprising: 
a processor; and 
a memory storing instructions, which when executed by the processor, cause the system to: 
monitor procurement-specific data sources associated with at least one of a process, an organization, and an industry relevant for procurement operations, wherein the monitoring is performed by continuously querying the procurement-specific data sources to retrieve procurement-specific data; 
identify an operation behavioral pattern from the procurement-specific data based on predefined rules, wherein the identified behavioral pattern indicates current trends, future trends, and difference in the current trends from previous trends for the procurement specific data, wherein the operation behavioral pattern is further indicative of procurement specific behavior associated with the at least one of the process, the organization, and the industry relevant for procurement operations; 
construct a behavior model for an order, by capturing the operation behavioral pattern and using a pre-existing behavior model library, wherein the pre-existing model library serves as a template for generating the behavior model that attempts to mimic 2PATENTAtty Docket No,: D 8-142-03667-PR-USApp. Ser. No.: 16/366,73the operation behavioral pattern, wherein the behavior model is any or a combination of an order behavior model and an environment behavior model; 
associate the order with at least one of the procurement-specific data sources; 
receive a query sent by a user to the system for processing the order; 
facilitate placement of the order associated with the at least one of the process, the organization, and the industry relevant for procurement operations based on the behavior model and the received query; 
retrieve a status of the order by interacting with the procurement-specific data sources to track data associated with the procurement operations from the placement of the order to final delivery of the order; 
determine whether the order conforms to the behavioral model, based on the operation behavioral pattern associated with the order by determining whether the order falls within a category of a known behavioral pattern; 
when the order does not conform to the behavioral model: 
generate a hypothesis for the order to generate a new behavioral pattern, the hypothesis representing that the behavioral model is unable to accurately mirror the operation behavioral pattern, wherein the hypothesis comprises predicting shipping delay in segments of procurement operations; 
perform changes in the behavioral model by incorporating the new behavioral pattern in the behavioral model to predict a potential event; 
upon performing the changes in the behavioral model, deploy the tracking data and the behavior model to predict the potential event relating to 3PATENTAtty Docket No.: Dl 8-142-03667-PR-USApp. Ser, No.: 16/366,73the order received to be fulfilled using the procurement interaction, based on the behavior model, wherein the potential event is indicative of an issue affecting the order, and wherein the potential event captures potential failure in the procurement operations; 
upon the prediction of the potential event, generate an automated communication with at least one of the procurement-specific data sources and the users through at least one of an electronic mail, a chat, or an SMS, by employing at least one of Natural Language Generation (NLG) and Natural Language Understand (NLU) techniques, wherein the automated communication is facilitated through deciphering a conversion context based on information received from the user; 
select a shipping segment among the shipping segments of the procurement operations based on a confidence level of the hypothesis and communicate with the selected shipping segment; and 
proactively remediate the issue affecting the order based on the predicted event by by identifying automated workaround approaches for remediating the issue, the automated workaround approaches including deploying an alternative product, shipper, workaround design, or inventory substitution.  
(Previously Presented) The system as claimed in claim 1, wherein the processor is to: generate the hypothesis based on historical data; and provide a recommendation based on the hypothesis to remediate the issue.
(Previously Presented) The system as claimed in claim 1, wherein the processor is to investigate previously encountered issues during any of the historical procurement interactions to identify the issue affecting the order.
(Canceled) 
(Previously Presented) The system as claimed in claim 1, wherein the processor is to generate an alert for the user, in response to the prediction of the potential event.
(Canceled) 
(Previously Presented) The system as claimed in claim 1, wherein the processor is to generate an automated communication with at least one of the user and the procurement- specific data sources after prediction of the issue affecting the order.
(Currently Amended) A method comprising: 
monitoring procurement-specific data sources associated with at least one of a process, an organization, and an industry relevant for procurement operations, wherein the5PATENTAtty Docket No.: DI8-142-03667-PR-USApp. Ser. No.: 16/366,73 monitoring is performed by continuously querying the procurement-specific data sources to retrieve procurement-specific data; 
identifying an operation behavioral pattern from the procurement-specific data based on predefined rules, wherein the identified behavioral pattern indicates current trends, future trends, and difference in the current trends from previous trends for the procurement specific data, wherein the operation behavioral pattern is further indicative of procurement specific behavior associated with the at least one of the process, the organization, and the industry relevant for procurement operations; 
constructing a behavior model of an order, by capturing the operation behavioral pattern and using a pre-existing behavior model library, wherein the pre-existing model library serves as a template for generating the behavior model that attempts to mimic the operation behavioral pattern, wherein the behavior model is any or a combination of an order behavior model and an environment behavior model; 
associating the order with at least one of the procurement-specific data sources; 
receiving a query sent by a user to the system for processing the order; 
facilitating placement of the order associated with the at least one of the process, the organization, and the industry relevant for procurement operations based on the behavior model and the received query; 
retrieving a status of the order by interacting with the procurement-specific data sources to track data associated with the procurement operations from the placement of the order to final delivery of the order; 
determining whether the order conforms to the behavioral model, based on the 6PATENTAtty Docket No.: Dl 8-142-03667-PR-USApp. Ser. No.: 16/366,73operation behavioral pattern associated with the order by determining whether the order falls within a category of a known behavioral pattern; 
when the order does not conform to the behavioral model, generating a hypothesis for the order to generate a new behavioral pattern, the hypothesis representing that the behavioral model is unable to accurately mirror the operation behavioral pattern, wherein the hypothesis comprises predicting shipping delay in segments of procurement operations; 
performing changes in the behavioral model by incorporating the new behavioral pattern in the behavioral model to predict a potential event; 
upon performing the changes in the behavioral model, deploying the tracking data and the behavior model to predict the potential event relating to the order received to be fulfilled using the procurement interaction, based on the behavior model, wherein the potential event is indicative of an issue affecting the order, and wherein the potential event captures potential failure in the procurement operations; 
upon the prediction of the potential event, generating an automated communication with at least one of the procurement-specific data sources and the user, through at least one of an electronic mail, a chat, or an SMS, by employing at least one of Natural Language Generation (NLG) and Natural Language Understand (NLU) techniques, wherein the automated communication is facilitated through deciphering a conversion context based on information received from the user; 
selecting a shipping segment among the shipping segments of the procurement operations based on a confidence level of the hypothesis and communicating with the selected shipping segment; and 
PATENTAtty Docket No.: Dl 8-142-03667-PR-USApp. Ser, No.: 16/366,73proactively remediating the issue affecting the order based on the predicted event by  by identifying automated workaround approaches for remediating the issue, the automated workaround approaches including deploying an alternative product, shipper, workaround design, or inventory substitution.  
(Previously Presented) The method as claimed in claim 8, wherein the remediating comprises: generating the hypothesis based on historical data; and providing a recommendation based on the hypothesis to remediate the issue.
(Original) The method as claimed in claim 8, wherein the predicting the potential event comprises investigating previously encountered exceptions during previously encountered issues during any of the historical procurement interactions to identify the issue affecting the order.
(Canceled)
(Canceled)
(Original) The method as claimed in claim 8, further comprising generating an alert for the user, in response to the prediction of the potential event.
(Original) The method as claimed in claim 8, further comprising generating an automated communication with at least one of the user and the procurement-specific data sources after prediction of the issue affecting the order.
(Currently Amended) A non-transitory computer readable medium including machine readable instructions that are executable by a processor to: 
monitor procurement-specific data sources associated with at least one of a process, an organization, and an industry relevant for procurement operations, wherein the monitoring is performed by continuously querying the procurement-specific data sources to retrieve procurement-specific data; 
identify an operation behavioral pattern from the monitored procurement-specific data based on predefined rules, wherein the identified behavioral pattern indicates current trends, future trends, and difference in the current trends from previous trends for the procurement specific data, wherein the operation behavioral pattern is further indicative of procurement specific behavior associated with the at least one of the process, the organization, and the industry relevant for procurement operations; 
construct a behavior model of an order, by capturing the operation behavioral pattern and using a pre-existing behavior model library, wherein the pre-existing model library serves as a template for generating the behavior model that attempts to mimic the operation behavioral pattern, wherein the behavior model is any or a combination of an order behavior model and an environment behavior model; 
associate the order with at least one of the procurement-specific data sources; 
9PATENTAtty Docket No.: Dl 8-142-03667-PR-USApp. Ser. No.: 16/366,73receive a query sent by the user to the system for processing the order; 
facilitate placement of the order associated with the at least one of the process, the organization, and the industry relevant for procurement operations based on the behavior model and the received query; 
retrieve a status of the order by interacting with the procurement-specific data sources to track data associated with the procurement operations from the placement of the order to final delivery of the order; 
determine whether the order conforms to the behavioral model, based on the operation behavioral pattern associated with the order by determining whether the order falls within a category of a known behavioral pattern; 
when the order does not conform to the behavioral model, generate a hypothesis for the order to generate a new behavioral pattern, the hypothesis representing that the behavioral model is unable to accurately mirror the operation behavioral pattern, wherein the hypothesis comprises predicting shipping delay in segments of procurement operations; 
perform changes in the behavioral model by incorporating the new behavioral pattern in the behavioral model to predict a potential event;
upon performing the changes in the behavioral model, deploy the tracking data and the behavior model to predict the potential event relating to the order received to be fulfilled using the procurement interaction, based on the behavior model, wherein the potential event is indicative of an issue affecting the order, and wherein the potential event captures potential failure in the procurement operations; 
10PATENTAtty Docket No.: D 8-142-03667-PR-USApp. Ser. No.: 16/366,73upon the prediction of the potential event, generate an automated communication with at least one of the procurement-specific data sources and the user, through at least one of an electronic mail, a chat, or an SMS, by employing at least one of Natural Language Generation (NLG) and Natural Language Understand (NLU) techniques, wherein the automated communication is facilitated through deciphering a conversion context based on information received from the user; 
select a shipping segment among the shipping segments of the procurement operations based on a confidence level of the hypothesis and communicate with the selected shipping segment; and 
proactively remediate the issue affecting the order based on the predicted event by by identifying automated workaround approaches for remediating the issue, the automated workaround approaches including deploying an alternative product, shipper, workaround design, or inventory substitution.  
(Previously Presented) The non-transitory computer readable medium as claimed in claim 15, wherein the processor is to: generate the hypothesis based on historical data; and provide a recommendation based on the hypothesis to remediate the issue.
(Canceled) 
(Original) The non-transitory computer readable medium as claimed in claim 15, wherein11PATENTAtty Docket No.: D 8-142-03667-PR-USApp. Ser, No.: 16/366,73 the processor is to generate an alert for the user, in response to the prediction of the potential event.
(Canceled)
(Original) The non-transitory computer readable medium as claimed in claim 15, wherein the processor is to generate an automated communication with at least one of the user and the procurement-specific data sources after prediction of the issue affecting the order.

REASONS FOR ALLOWANCE
Claims 1 through 3, 5, 7 through 10, 13 through 16, 18, and 20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
35 USC § 101
Examiner submits that the claims are directed to patent-eligible subject matter because when considering the additional elements and the claim limitations as a whole, the claims detail how the procurement operations are monitored in a continuous manner and the data is analyzed using specific modeling techniques, and how natural language generation and natural language understanding techniques are used to decipher conversion context for automated communications. The technical elements and recited limitations, in combination, are used to solve technical issues related to procurement operations in a manner that integrates any recited abstract idea into a practical application.  
35 USC § 103
  With respect to claims 1, 8, and 15 none of the prior art, taken individually or in combination, teaches or suggests at least the following: upon the prediction of the potential event, generate an automated communication with at least one of the procurement-specific data sources and the user, through at least one of an electronic mail, a chat, or an SMS, by employing at least one of Natural Language Generation (NLG) and Natural Language Understand (NLU) techniques, wherein the automated communication is facilitated through deciphering a conversion context based on information received from the user.  
The closest prior art includes Najmi (US 2016/0217406), Pinchuk (US 2013/0218616), Asenjo et al. (US 2014/0337086), and Bose et al. (US 2016/0196527).
Najmi discloses systems that provide real-time information for business processes using a supply chain planning database or server to track business resources (e.g. cash, raw material, production capacity, warehouse capability, inventory, etc.).  The system includes planning engines that generate continuous supply chain plans based on inputs received from planners and/or the supply chain planning database.  Using a root cause diagnostics library, the system monitors a supply chain process and detects unusual or abnormal values or patterns.  A self-learning system monitors risks and assumptions via process control charts and dynamically updates the assumptions based on received data. Najmi further discloses determining one or more risks for a supply chain disruption, utilizing a corrective action when a supply chain disruption occurs, and identifying one or more root causes of a plan problem.  However, Najmi fails to suggest, teach, or disclose generating an automated communication with at least one of the procurement-specific data sources and the user, through at least one of an electronic mail, a chat, or an SMS, by employing at least one of Natural Language Generation (NLG) and Natural Language Understand (NLU) techniques, wherein the automated communication is facilitated through deciphering a conversion context based on information received from the user.  
Pinchuk discloses a system that models a plurality of behavioral patterns to statistically compare data describing known behavioral events of a particular entity with a plurality of behavioral patterns.  However, Pinchuk fails to suggest, teach, or disclose generating an automated communication with at least one of the procurement-specific data sources and the user, through at least one of an electronic mail, a chat, or an SMS, by employing at least one of Natural Language Generation (NLG) and Natural Language Understand (NLU) techniques, wherein the automated communication is facilitated through deciphering a conversion context based on information received from the user.  
Asenjo et al. discloses a system comprising a risk assessment component for analyzing multi-industry, multi-customer data to learn specific trends, patterns, thresholds, risk factors, etc.  The system determines the operational behavior of an asset over time for different sets of operating constrains or parameters to identify risks and including risks related to supply chain product flow.  Asenjo et al. additionally discloses monitoring a customer’s risk factors substantially in real-time in order to provide near real-time risk notifications.  However, Asenjo et al. fails to suggest, teach, or disclose generating an automated communication with at least one of the procurement-specific data sources and the user, through at least one of an electronic mail, a chat, or an SMS, by employing at least one of Natural Language Generation (NLG) and Natural Language Understand (NLU) techniques, wherein the automated communication is facilitated through deciphering a conversion context based on information received from the user.  
Bose et al. discloses a system that generates predictions for orders that are pending shipping to allow a user to plan future shipments in advanced based on predicative models without any order tracking data.  The system includes a quality management component that uses adaptive learning processes and probabilistic models to determine an alternate route to improve estimated time of arrival and recommend a route to the user.  However, Bose et al. fails to suggest, teach, or disclose generating an automated communication with at least one of the procurement-specific data sources and the user, through at least one of an electronic mail, a chat, or an SMS, by employing at least one of Natural Language Generation (NLG) and Natural Language Understand (NLU) techniques, wherein the automated communication is facilitated through deciphering a conversion context based on information received from the user.    
In addition, Examiner cites to the following additional references:
So et al. (US 2018/0357714) discloses methods and systems for assessing performance and risk in financing supply chain, including predicting a plurality of risk metrics based on a unified model using one or more machine learning models. However, So et al. fails to suggest, teach, or disclose generating an automated communication with at least one of the procurement-specific data sources and the user, through at least one of an electronic mail, a chat, or an SMS, by employing at least one of Natural Language Generation (NLG) and Natural Language Understand (NLU) techniques, wherein the automated communication is facilitated through deciphering a conversion context based on information received from the user.    
Linton et al. (US 2014/0019471) discloses a supply chain monitory system that includes a data collection module, a scheduling module, a historical state module, an analytical engine, a risk manager, and a reporting module.  The past performance for an entity is used to determine and assign a level of confidence in product deliveries.  The analytical engine receives performance and other data and forecasts incoming shipment arrival times and outgoing shipment departure times and identifies an inability to meet distribution chain requirements.  The risk manager identifies problems in the supply chain and generates alerts and/or notifications to administrators.  However, Linton et al. fails to suggest, teach, or disclose generating an automated communication with at least one of the procurement-specific data sources and the user, through at least one of an electronic mail, a chat, or an SMS, by employing at least one of Natural Language Generation (NLG) and Natural Language Understand (NLU) techniques, wherein the automated communication is facilitated through deciphering a conversion context based on information received from the user.  
 “Effective Supply Chain Management,” by Tom Davis (1993) discloses analytical modeling tools used to identity problems inherent in supply chain management, but fails to suggest, teach, or disclose generating an automated communication with at least one of the procurement-specific data sources and the user, through at least one of an electronic mail, a chat, or an SMS, by employing at least one of Natural Language Generation (NLG) and Natural Language Understand (NLU) techniques, wherein the automated communication is facilitated through deciphering a conversion context based on information received from the user.  
“Supply chain redesign for resilience using simulation,” by Carvalho et al. (2012) discloses a supply chain simulation study and describes methods used to evaluate alternative supply chain scenarios for improving supply chain resilience to a disturbance, but fails suggest, teach, or disclose generating an automated communication with at least one of the procurement-specific data sources and the user, through at least one of an electronic mail, a chat, or an SMS, by employing at least one of Natural Language Generation (NLG) and Natural Language Understand (NLU) techniques, wherein the automated communication is facilitated through deciphering a conversion context based on information received from the user.  
Moreover, since the specific ordered combined sequence of claim elements recited in claims 1, 8, and 15 cannot be found in the cited prior art and can only be found as recited in Applicant’s specification, any combination of the cited references and/or additional references to teach all of the claim elements, including the features discussed above, would be the result of impermissible hindsight reconstruction.  Accordingly, any combination of Najmi (US 2016/0217406), Pinchuk (US 2013/0218616), Asenjo et al. (US 2014/0337086), and Bose et al. (US 2016/0196527) and/or any other additional reference(s) would be improper to teach the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623